270DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 9, 2021 was received. Claims 12 and 15 were amended and claims 16-29 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 3, 2021.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Aman et al. (US 6,174,036) on claims 12-13 are withdrawn because those claims are now cancelled as per the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Cukierski on May 5, 2021. 
The application has been amended as follows: 
Cancel claims 12-21


REASONS FOR ALLOWANCE
Claims 22-29 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 22 is directed to the apparatus of previous claim 12 with the limitations of claim 14 added. The claim is drawn to a lumber stack marking machine with a frame, arm, actuator and a marking applicator on the arm that has a carriage guide, a carriage movably connected to the guide, a lumber stack engager, a spray head arm attached to the carriage and a spray head on the spray head arm. The machine has a controller configured to control the machine to move the arm from a rest position to a stack having four rows of lumber pieces and control the spray head and actuator to spray on one piece of the first two rows, move the assembly downward, and then spray on another piece of the other two rows.  
The closest prior art, Aman et al. and Reed (US 2015/0225104) disclose devices designed to mark or label lumber or other stacked objects such as boxes, and while the prior art does disclose applicators having features like carriages (see Reed figure 8) and spray heads, the prior art fails to teach or suggest a lumber stack engager, being an element which physically engages with the stacked objects. Aman et al. does teach that the applicator (24) can apply labels by using a robotic extending arm to physically affix the labels to the lumber (col. 5 lines 5-15) but this embodiment does not also have a spray head in addition to the lumber stack engager which is required by claim 22, and there is no reason for it to be modified to include a spray head in addition to the extending arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/5/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717